t c memo united_states tax_court scott roman petitioner v commissioner of internal revenue respondent docket no 8931-03l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action is appropriate held because there was no abuse_of_discretion by r in rejecting p’s offer_in_compromise r’s determination to proceed with collection action is sustained kirk t karaszkiewicz for petitioner jack t anagnostis for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent may proceed with collection of tax_liabilities for the years and as so determined background petitioner filed federal_income_tax returns for and showing balances due and did not fully pay the reported liabilities respondent subsequently assessed the unpaid amounts and on date issued to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing with regard to the and taxable years the notice reflected a total amount due of dollar_figure including taxes penalties and interest in response to the notice petitioner’s representative kirk t karaszkiewicz mr karaszkiewicz timely submitted to respondent a form request for a collection_due_process_hearing the form contained the following explanation of petitioner’s disagreement with the notice_of_levy unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure i filed an offer_in_compromise for the tax_liabilities in question on date by a letter dated date settlement officer ronald j kroll mr kroll advised petitioner that he had received petitioner’s case for appeals consideration and would write or call to schedule a conference mr karaszkiewicz responded by a letter dated date requesting that mr kroll contact him to arrange a mutually convenient conference mr kroll investigated concerning the reference to an offer_in_compromise made in petitioner’s form he found that while an earlier offer_in_compromise apparently submitted in about december of had been returned to petitioner in december of internal_revenue_service records did not reflect a date offer when mr kroll advised mr karaszkiewicz by telephone on date of what he had learned mr karaszkiewicz said that the earlier offer had been returned because additional documentation requested had not been timely submitted mr karaszkiewicz also indicated that he would send a copy of the subsequent date form_656 offer_in_compromise and form 433-a collection information statement for wage earners and self-employed individuals on date having not received the promised copies of forms and 433-a mr kroll sent to mr karaszkiewicz a letter referencing the copies and stating in pertinent part i have not received these documents the offer was the only collection alternative proposed in your appeal please be advised that i am offering one final opportunity for you to provide the information for consideration as an alternative means of collection you have days from the date of this letter to file an offer_in_compromise or send me a written proposal on how you plan to resolve these liabilities enclosed are forms and 433-a if the documents are not received within days i will issue a determination_letter based on current information no further extensions or exceptions will be considered on date mr karaszkiewicz sent to mr kroll copies of the requested documents the offer_in_compromise proposed to pay a total of dollar_figure by remitting dollar_figure within days of acceptance and the balance in monthly installments of dollar_figure in conjunction with his review of the offer mr kroll both contacted mr karaszkiewicz by telephone with questions regarding the materials provided and subsequently sent a letter dated date requesting additional information necessary for consideration of the offer the letter also advised please see that i receive the requested information no later than date failure to submit the information may result in the recommendation that we note that mr kroll’s case activity record in one instance specifically the entry for date apparently refers to this letter erroneously as the letter your client’s offer be rejected without further consideration on date mr karaszkiewicz hand-delivered documents to mr kroll in response to the date letter in his examination of the hand-delivered documents mr kroll found that several of the requested items had not been provided he further became privy to new facts indicating that additional collection information statements would be required in order to complete consideration of the offer specifically the documents revealed that petitioner owned yet another corporation and had recently married necessitating collection information with respect to the company and to petitioner’s spouse mr kroll advised mr karaszkiewicz of these developments by telephone on date and mr karaszkiewicz said he would try to provide the requested materials by date on date mr karaszkiewicz sent to mr kroll a brief fax stating as follows mr kroll please excuse the delay in providing the additional documentation which we discussed this delay has been caused exclusively by my trial commitments i have not been able to review the documents with mr roman i assure you that we will quickly provide them when weeks later the requested information had not been submitted mr kroll determined that the proposed collection alternative could not be accepted and that collection by levy should proceed the corresponding notice_of_determination concerning collection actions s under sec_6320 and or was issued to petitioner on date the notice summarized respondent’s determination you proposed an offer_in_compromise in the amount of dollar_figure as your collection alternative we must reject your offer because you failed to submit the additional information requested which was needed to make a determination regarding the acceptance of your offer levy action is therefore appropriate an attachment to the notice provided further details and indicated that beyond the proposed collection alternative no other issues were raised by the taxpayer petitioner’s petition challenging this notice_of_determination was filed with the tax_court on date and reflected an address in marlton new jersey petitioner contends in the petition that he did not receive a fair hearing as required by sec_6330 and that respondent erred in rejecting petitioner’s offer_in_compromise due to respondent’s decision that ‘six weeks of silence’ amounts to a ‘failure to submit the requested documents’ respondent prepared and filed an answer to the petition and subsequently filed the subject motion for summary_judgment petitioner filed a response to respondent’s motion discussion i general rules a summary_judgment rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d the court has considered the pleadings and other materials in the record and concludes that there is no genuine justiciable issue of material fact in this case b collection actions sec_6331 authorizes the commissioner to levy upon all property and rights to property except property exempt under sec_6334 of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 c offers in compromise sec_7122 as pertinent here authorizes the secretary_of_the_treasury to compromise any civil case arising under the internal revenue laws regulations promulgated under sec_7122 set forth three grounds for compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs with respect to the third-listed ground a compromise may be entered to promote effective tax_administration where a collection of the full liability would cause economic hardship or b exceptional circumstances exist such that collection of the full liability would undermine sec_301_7122-1 proced admin regs contains an effective date provision stating that the section applies to offers in compromise pending on or submitted on or after date sec_301_7122-1 proced admin regs previous temporary regulations by their terms apply to offers in compromise submitted on or after date through date sec_301_7122-1t j temporary proced admin regs fed reg date because the final and temporary regulations do not differ materially in substance in any way relevant here we need not resolve which section would apply in petitioner’s circumstances we further note that temporary regulations are entitled to the same weight and binding effect as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir for simplicity and convenience citations will be to the final regulations public confidence that the tax laws are being administered in a fair and equitable manner and compromise will not undermine compliance by taxpayers with the tax laws sec_301 b proced admin regs ii analysis nothing in the record indicates that petitioner has at any time throughout the administrative or judicial proceedings attempted to challenge his underlying tax_liability accordingly we review respondent’s determination to proceed with collection for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 in arguing that rejection of his offer was an abuse_of_discretion and deprived him of a fair hearing petitioner focuses on the deadline allegedly set by mr kroll in his response to respondent’s motion petitioner makes what he characterizes as an equitable argument and contends as follows settlement officer kroll should not have unilaterally decided on a deadline for submission of documents and then not communicated the deadline to petitioner’s counsel the administrative record reveals that the settlement officer made repeated requests for additional information all of which except the last were responded to additionally petitioner through his counsel responded to each request and also responded when there was a delay in providing the documents responsive to the last request petitioner further alleges that the effect of the deadline was a failure by mr kroll to take into consideration both the issues raised by the taxpayer and the balancing of efficient collection and taxpayer intrusion the difficulty with this argument is that while petitioner may have preferred more time to provide the materials requested respondent’s conduct in these circumstances can hardly be characterized as arbitrary capricious or without sound basis in fact or law the record reflects that throughout the administrative process petitioner was given multiple and repeated opportunities to submit sufficient information to support his offer_in_compromise petitioner’s counsel should also have been well aware of the consequences of failure to provide requested materials an earlier offer had been returned for this reason and mr kroll’s date and date letters clearly advised mr karaszkiewicz that a failure to supply the additional information requested would lead to rejection of petitioner’s subsequent offer and issuance of a determination_letter without further consideration concerning particularly the final deadline of which petitioner complains respondent issued the notice_of_determination on date this date is more than months after mr kroll’s final request for information on date it is also weeks after the date date by which mr karaszkiewicz initially stated he would try to supply the materials and the date date on which mr karaszkiewicz said the information would be quickly provided moreover we note that it is more than years after petitioner’s initial submission of an offer_in_compromise in these circumstances and especially in light of the absence of any further communication from petitioner to alter the implications of the quickly language waiting for weeks falls within the bounds of reasonableness sec_6330 entitles taxpayers to a hearing no statutory or regulatory provision requires that taxpayers be afforded an unlimited opportunity to supplement the administrative record nor are petitioner’s contentions regarding lack of warning well taken where the record in this case is replete with explicit deadlines that respondent generously extended for petitioner’s benefit the statute only requires that a taxpayer be given a reasonable chance to be heard prior to the issuance of a notice_of_determination the consideration of petitioner’s case thus did not fail to comply with the terms for a fair hearing set forth in sec_6330 consequently we conclude that there was no abuse_of_discretion in respondent’s decision to reject petitioner’s offer_in_compromise in absence of the requested information respondent was unable reasonably to determine that petitioner’s circumstances satisfied the conditions necessary for compromise of a tax_liability evaluation of potentially pertinent grounds for compromise such as doubt as to collectibility or a showing of economic hardship would require complete financial data the record is equally bereft of any indication of exceptional circumstances suggesting that collection here could undermine public confidence in tax_administration hence the court holds that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion see eg van vlaenderen v commissioner tcmemo_2003_346 neugebauer v commissioner tcmemo_2003_276 we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion for summary_judgment and decision for respondent will be entered
